DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0027541 Henderson et al. “Henderson” in view of U.S. Publication No. 2012/0044624 to Hoffman et al.  “Hoffman” and U.S. Publication No. 2018/0327013 to Ferrell et al. “Ferrell”.  
As for Claims 1-6, 8, 10 and 15, Henderson discloses a portable ultrasound system (100 in Fig. 1) configured to be releasably coupled with a support structure (Abstract).  Henderson explains that the support structure includes a mounting surface for the portable ultrasound device to rest on (Paragraph [0070]).  The mounting surface has grooves configured to cooperate with elements on the portable unit to facilitate accurate alignment and male/female engagement features configured to securely lock the portable ultrasound device in place (Paragraphs [0070]-[0074]).  Henderson discloses a release lever linked to the engagement features in order to easily decouple the portable ultrasound device to the support structure (Paragraphs [0072] and [0076]).  
While Henderson provides a handle (e.g. 220 in Fig. 1), Henderson does not expressly disclose wherein the handle is pivotable/rotatable with an engagement feature protruding outwardly from an end portion as now claimed.  
Hoffman teaches from within a similar field of endeavor with respect to portable computing systems where a handle assembly is provide to a housing of the portable device and configured to be pivoted (Abstract; Figs. 2A-2B; Paragraphs [0013]-[0017]).  Hoffman depicts wherein the handle assembly has protrusions 215a and 215b configured to cooperate with bracket members and reciprocating apertures (Paragraph [0013]).  
Ferrell teaches from within a similar field of endeavor with respect to handle latching systems and methods and particularly pertinent to the problem faced by the inventor (e.g. using handle as latching lever) where a pivoting/rotating handle provides a locking means (e.g. locking hooks/recesses) to couple two elements together (Paragraphs [0524], [0525], Figs. 75A and 79 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound system and method described by Henderson, particularly the portable unit to include rotating/pivoting handle on the opposite, back side of the portable unit configured to lock the portable unit to the docking cart with a cooperating recess using conventional components described by Hoffman and Ferrell in order to provide an additional securing means for the docked unit to enhance user and patient safety.  Examiner notes that such a modification merely involves a rearrangement of parts and combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 7, Examiner notes that the “hooks” and “recesses” in the modified system on the handle and docking station would read on the projections and recesses as claimed in its broadest reasonable interpretation.  
As for Claims 11-14, Examiner notes that the modified handle is configured to rotate in the claimed manner.  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Hoffman and Ferrell as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0301899 to Clos et al. “Clos”
As for Claims 9, Henderson, Hoffman and Ferrell disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  However, the art of record does not expressly disclose a sensor connected to the handle to alarm the user.  
Clos teaches from within a similar field of endeavor with respect to latch systems where an orientation of a latch is determined and if the latch is not in a proper position, an alarm is generated (Paragraphs [0042]-[0043]).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound system and method described by Henderson, Hoffman and Ferrell to include a latch sensing system described by Clos in order to determine if the portable unit is properly secured to the support and if not, generate an alarm indicative of the misalignment/undocked state.  Such a modification would improve safety within a medical environment and merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Hoffman and Ferrell applied to claim 10 above, and further in view of U.S. Publication No. 2016/0270764 to Wodecki or U.S. Publication No. 2017/0281126 to Meurer et al. “Meurer”.  
As for Claim 16, Henderson, Hoffman and Ferrell disclose an ultrasound system and method configured to couple and uncouple a portable ultrasound unit from a support structure with handle movement as explained above.  
However, the art of record does not expressly disclose wherein the support can be mounted to a wall.  
Wodecki teaches from within a similar field of endeavor with respect to portable diagnostic devices (Abstract) where a cart support may be mounted to the wall of a room (Paragraph [0039]).  
Likewise, Meurer teaches from within a similar field of endeavor with respect to ultrasound systems and methods (Abstract) where the base may be mounted to the wall or a cart or the bed of a patient (Paragraph [0019]).  
Accordingly, one skilled in the art would have been motivated to have included hardware to mount the support to any convenient location within a medical facility in order to enhance the accessibility of the device.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of the updated grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793